The question submitted to the Court is one of a complex nature. The rights of the State, of the master, and of the slave, are involved in it. If the offense charged in the indictment has been committed, the State is entitled to redress by the legal conviction and punishment of the slave. In such case, the master must submit to the loss of the slave, and the slave must submit to her fate. But it is necessary to enquire whether the rights of either have been violated.
First, with respect to the rights of the master. It is a rule of evidence that a party to a suit cannot be admitted or compelled to give evidence in it, because he is directly interested in the issue of it. The trial throws directly upon him a loss or a benefit. He is therefore, on the score of interest, altogether excluded from giving evidence. It may be taken in the present case that the master is not a party in form to the proceeding. But he is substantially so. He has as great an interest in the issue as if it was made up in an action of detinue to which he was a party. The conviction of the slave is a judgment against him to the amount of her value. In addition to this, he is made liable by the act of 1793 (Rev., ch. 381), for the costs of the prosecution; provided *Page 355 
the slave, if a free person, would be liable for them. And there is no doubt that she would be liable upon conviction. I therefore think that the master was so much interested in the case that he ought not to have been examined as a witness when objected to by himself. The objection, however, is personal to the master. It cannot be taken by the slave. As to her, the evidence was legal. But to rectify the error as to the master, a new trial must be awarded. As to the rights of the slave, were the master to forego his interest and voluntarily   (547) give evidence against her, I am inclined to think that she might legally object to his giving in evidence any of her confessions made to him, because by the act of 1793 (Rev., ch. 381), he is authorized to defend her; and because she is his slave, and by various means, against which slavery could make but little resistance, he might exact from her any confessions he pleased. But upon this part of the case I give no opinion.